DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (3) in the reply filed on 06/22/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 34, the recitation of “the foot receiver is shaped to avoid medial and lateral abutment of the foot” is found to have no support in the original disclosure. Applicant may provide support from the original disclosure supporting such limitation or amend the claim omitting such limitation to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 23 and 33 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 recites the limitation "the posterior", “the caudal” and “the foot receiver”.  There is insufficient antecedent basis for this limitation in the claim.
In claim 17, the recitations of “a lateral extension positionable” and “a medial extension positionable” make the claim unclear and vague, as for not specifying the extensions are being positionable relative to what, clarification is requested.
For the sake of examination, the extensions are interpreted to be positionable relative to a foot receiver.
Claim 18 recites the limitation "the notch".  There is insufficient antecedent basis for this limitation in the claim.
In claim 18, the recitation of “a tibial extension rod” makes the claim unclear and vague as for not specifying the structural correlation between the rod in claim 18 and that in claim 17, clarification is requested.
For the sake of examination, the rod of claim 18 is interpreted as referring to the rod of claim 17.
In claim 21, the recitation of “a foot receiver” makes the claim unclear and vague, as for not specifying the correlation between the foot receiver in claim 21 and that in claim 17, clarification is requested.
For the sake of examination, the foot receiver in claim 21 is interpreted as referring to that in claim 17.
Claims 33 and 34 recite the limitation "the posterior" and “the caudal.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the medial/lateral position".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17 – 23 and 33 – 34 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claims 17, 33 and 34, the recitation of “a target” is understood to refer to a human organism as part of the claimed system. Applicant may define the target structurally to exclude its interpretation as referring to a human organism to overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 – 22 and 33 – 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Globe et al. (US Pub. 2016/0278938 A1) in view of Free et al. (US Pub. 2019/0029700 A1) / (WO 2017/164862).
Claim 17, Globe discloses a foot holding surgical system which is inherently capable of aligning Achilles tendon [abstract, Figs. 47 – 80, and Fig. 67 to Globe, above] comprising: 
a cut guide [at least a portion of 510 and/or 514] configured to guide resection of at least one of a distal femur and a proximal tibia of a patient [¶192 and ¶226]; 
a rod [at least a portion of 511]; 
a target [at least a portion of 882]; and 
an Achilles receiver [at least a portion of 872, defining a concave surface, Fig.67A and capable of receiving Achilles] comprising: 
a lateral extension extend anterior to the posterior support surface and cephalad to the caudal support surface [Fig. 67 to Globe, above]; and 
a medial extension extend anterior to the posterior support surface and cephalad to the caudal support surface [Fig. 67 to Globe, above]; 
wherein the rod is operative to couple the cut guide to the Achilles receiver via the target [Fig. 80A] such that the rod extends along a mechanical axis of the tibia to align the cut guide with the mechanical axis by aligning the cut guide with the Achilles receiver [¶257 and ¶260].  
2Globe does not explicitly disclose a system capable of aligning Achilles tendon comprising Achilles receiver comprising positionable medial and lateral extensions to extend anterior to posterior support surface cephalad to caudal support surface to directly abut medial and lateral sides of the Achilles tendon.
Free teaches an analogous surgical system capable for aligning Achilles tendon [Abstract, Figs. 1 – 18] comprising Achilles receiver [by 130] attachable to a foot receiver [at least a portion of 100, Figs. 17 – 18] comprising positionable medial and lateral extensions [132, ¶61] to extend anterior to posterior support surface cephalad to caudal support surface [Figs. 17 – 18] to directly abut medial and lateral sides of the Achilles tendon [¶61 and Figs. 17 – 18].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Globe and Free, and construct the Achilles receiver of Globe having positionable medial and lateral extensions to extend anterior to posterior support surface cephalad to caudal support surface to directly abut medial and lateral sides of the Achilles tendon in view of Free. One would have been motivated to do so in order to facilitate in proper positioning of the tibia to allow for proper evaluation of the joint congruency and ligamentous balance and proper sizing of a prosthesis [Free, ¶105 and  ¶108].
Claims 18 – 21, The combination of Globe and Free discloses the limitations of claim 17, as above, and further, Globe discloses (claim 18) wherein: the target is located at a target position that is in line with the notch along an anterior- posterior direction and aligned with a mechanical axis of a tibia of the patient in an anterior view [wherein target 882 is located at a portion in line with notch, Fig. 67 to Globe, above, which is capable of being aligned with a mechanical axis of a tibia]; and the target is configured to couple with a tibial extension rod to align the tibial extension rod with the mechanical axis of the tibia [at least a portion of 511 capable of aligning with a mechanical axis]; (claim 19) wherein the tibial extension rod comprises a target-engaging finial [at least a portion by 608, ¶231 and Fig.54B] configured to couple with the target to align the tibial extension rod with the mechanical axis of the tibia [¶246 and Figs.80]; (claim 20) wherein the target is movable and lockable relative to the Achilles receiver to locate the target at the target position [¶241, i.e. movable in slot 894 and lockable by screw 884]; (claim 21) a foot receiver [at least a portion of 872]; a base configured to couple with the foot receiver [at least a portion of 874], wherein the Achilles receiver is configured to couple with the base [at least a portion of 872 defining the Achilles receiver is coupled to the base]; a bar configured to couple with the foot receiver [at least a portion of 876]; and a bridge configured to couple with the bar [at least a portion of 878], wherein the target is configured to couple with the bridge [Figs.67].   
As of claim 22, Globe does not explicitly disclose wherein the foot receiver comprises a window formed in a distal portion of the foot receiver and extending through the foot receiver along an anterior-posterior direction.  
Free teaches an analogous surgical system [Abstract, Figs. 1 – 18] comprising a foot receiver [at least a portion by 100] having a window formed in a distal portion of the foot receiver and extending through the foot receiver along an anterior-posterior direction [defined by opening 103, ¶62].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Globe and Free, and construct the foot receiver of Globe having a window formed in a distal portion of the foot receiver and extending through the foot receiver along an anterior-posterior direction in view of Free. One would have been motivated to do so in order to permit the surgeon to access the ankle from the posterior side during surgery [Free, ¶62].
3Claim 33, Globe discloses a foot holding surgical system which is inherently capable of aligning Achilles tendon [abstract, Figs. 47 – 80, and Fig. 67 to Globe, above] comprising: 
a cut guide [at least a portion of 510 and/or 514] configured to guide resection of at least one of a distal femur and a proximal tibia of a patient [¶192 and ¶226]; 
a foot receiver [at least a portion of 872] configured to receive and support a foot and tibia of a patient [Figs.80]; 
a target [at least a portion of 882]; and 
an Achilles receiver [at least a portion of 872, defining a concave surface, Fig.67A and capable of receiving Achilles] comprising: 
a lateral extension extend anterior to the posterior support surface and cephalad to the caudal support surface [Fig. 67 to Globe, above]; and 
a medial extension extend anterior to the posterior support surface and cephalad to the caudal support surface [Fig. 67 to Globe, above]; 
wherein when the foot and tibia are received in the foot receiver, the target is couplable to the cut guide [Fig. 80A] to align the cut guide with a mechanical axis of a tibia of the patient by aligning the cut guide with the Achilles receiver [¶257 and ¶260].  
4 Globe does not explicitly disclose a system capable of aligning Achilles tendon comprising Achilles receiver comprising positionable medial and lateral extensions to extend anterior to posterior support surface cephalad to caudal support surface to directly abut medial and lateral sides of the Achilles tendon.
Free teaches an analogous surgical system capable for aligning Achilles tendon [Abstract, Figs. 1 – 18] comprising Achilles receiver [by 130] attachable to a foot receiver [at least a portion of 100, Figs. 17 – 18] comprising positionable medial and lateral extensions [132, ¶61] to extend anterior to posterior support surface cephalad to caudal support surface [Figs. 17 – 18] to directly abut medial and lateral sides of the Achilles tendon [¶61 and Figs. 17 – 18].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Globe and Free, and construct the Achilles receiver of Globe having positionable medial and lateral extensions to extend anterior to posterior support surface cephalad to caudal support surface to directly abut medial and lateral sides of the Achilles tendon in view of Free. One would have been motivated to do so in order to facilitate in proper positioning of the tibia to allow for proper evaluation of the joint congruency and ligamentous balance and proper sizing of a prosthesis [Free, ¶105 and  ¶108].
Claim 34, Globe discloses a foot holding surgical system which is inherently capable of aligning Achilles tendon [abstract, Figs. 47 – 80, and Fig. 67 to Globe, above] comprising: 
a foot receiver [at least a portion of 872] configured to receive and support a foot and tibia of a patient [Figs.80]; 
a bridge [at least a portion of 878]; 
a target [at least a portion of 882] configured to couple with the foot receiver via the bridge [Figs.67]; and 
an Achilles receiver [at least a portion of 872, defining a concave surface, Fig.67A and capable of receiving Achilles] comprising: 
a lateral extension extend anterior to the posterior support surface and cephalad to the caudal support surface [Fig. 67 to Globe, above]; and 
a medial extension extend anterior to the posterior support surface and cephalad to the caudal support surface [Fig. 67 to Globe, above]; 
wherein the foot receiver is shaped to avoid medial and lateral abutment of the foot such that the medial/lateral position of the foot in the foot receiver can be determined by the Achilles receiver to align the target, when coupled to the foot receiver in alignment with the Achilles receiver, with a mechanical axis of a tibia of the patient in an anterior view [the office is of the position that the reference to Globe discloses a system having structure substantially identical to that claimed and therefore inherently capable of performing the claimed functions, i.e. avoiding medial and lateral abutment of the foot with the foot receiver, and aligning the target with a mechanical axis of a tibia, Figs.80].
Globe does not explicitly disclose a system capable of aligning Achilles tendon comprising Achilles receiver comprising positionable medial and lateral extensions to extend anterior to posterior support surface cephalad to caudal support surface to directly abut medial and lateral sides of the Achilles tendon.
Free teaches an analogous surgical system capable for aligning Achilles tendon [Abstract, Figs. 1 – 18] comprising Achilles receiver [by 130] attachable to a foot receiver [at least a portion of 100, Figs. 17 – 18] comprising positionable medial and lateral extensions [132, ¶61] to extend anterior to posterior support surface cephalad to caudal support surface [Figs. 17 – 18] to directly abut medial and lateral sides of the Achilles tendon [¶61 and Figs. 17 – 18].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Globe and Free, and construct the Achilles receiver of Globe having positionable medial and lateral extensions to extend anterior to posterior support surface cephalad to caudal support surface to directly abut medial and lateral sides of the Achilles tendon in view of Free. One would have been motivated to do so in order to facilitate in proper positioning of the tibia to allow for proper evaluation of the joint congruency and ligamentous balance and proper sizing of a prosthesis [Free, ¶105 and  ¶108].
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775